   ~ AO 245E      (Rev. 12/03) Judgment in a Criminal Case for Organizational Defendants
                  Sheet I



                                          UNITED STATES DISTRICT COURT
                                Eastern                                  District of                                    North Carolina

             UNITED STATES OF AMERICA                                              JUDGMENT IN A CRIMINAL CASE
                                  V.                                               (For Organizational Defendants)

             A PERFECT FIT FOR YOU , INC.                                          CASE NUMBER: 4 :19-CR-81-1-O

                                                                                    Philip J . Mohr & Ripley E. Rand
                                                                                   Defendant Organization's Attorney
  THE DEFENDANT ORGANIZATION:
  ~ pleaded guilty to count(s)           1 of Criminal Information
                                        ------------------------------------
  •    pleaded nolo contendere to count(s)
       which was accepted by the court.
  D    was found guilty on count(s)
             a
       after plea of not guilty.
  The organizational defendant is adjudicated guilty of these offenses:


  Title & Section                 Nature of Offense                                                                    Offense Ended
18 U.S.C. § 1347                   Health Care Fraud                                                                    May31,2016




          The defendant organization is sentenced as provided in pages 2 through                        5           of this judgment.


  D    The defendant organization has been found not guilty on count(s)

  D    Count(s) - - - - - - - - - - - - -                      •   is     Dare dismissed on the motion of the United States.

            It is ordered that the defendant organization must notify the United States attorney for this district within 30 days of any change
  ofname, principal business address, or mailing address unti l all tines, restitution, costs, and special assessments imposed by thisjudgment
  are fully paid. If ordered to pay restitution, the defendant organization must notify the court and United States attorney of material
  changes in economic circumstances.

  Defendant Organization's
                                4 7 -1875569                                        March 2, 2021
  Federal Employer I.D. No. :
                                ------------                                       Date of Imposition of Judgment
  Defendant Organization's Principal Business Address:

   911 Arendell Street
   Morehead City, NC 28557                                                         Signatuttf Judg
          t·

                                                                                    James C . Dever Ill                        US District Judge
                                                                                   Name of Judge                                  Title of Judge


                                                                                    March 2, 2021
                                                                                   Date
  Defendant Organization's Mailing Address:

   911 Arendall Street
   Morehead City, NC 28557




                            Case 4:19-cr-00081-D Document 33 Filed 03/02/21 Page 1 of 5
AO 245E   (Rev. 12/03) Judgment in a Criminal Case for Organizational Defendants
          Sheet 2 - Probation

                                                                                                 Judgment-Page      2     of        5
DEFENDANT ORGANIZATION: A PERFECT FIT FOR YOU, INC.
CASE NUMBER: 4:19-CR-81-1-D
                                                                  PROBATION

The defendant organization is hereby sentenced to probation for a term of :
 Count 1: 5 years



The defendant organization shall not commit another federal , state or local crime.




              If this judgment imposes a fine or a restitution obligation, it is a condition of probation that the defendant organization
     pay in accordance with the Schedule of Payments sheet oftfiis judgment.




         The defendant organization must comply with the standard conditions that have been adopted by this court as well as with any
additional conditions on tfie attached page (if indicated below).




STANDARD CONDITIONS OF SUPERVISION
1) within thirty days from the date of this judgment, the defendant organization shall designate an official of the organization
to act as the organizations's representative and to be the primary contact with the probation officer;
2) the defendant organization shall answer truthfully all inquiries by the probation officer and follow the instructions of the
probation officer;
3) the defendant organization shall notify the probation officer ten days prior to any change in principal business or mailing
address;
4) the defendant organization shall permit a probation officer to visit the organization at any of its operating business sites;
5) the defendant organization shall notify the probation officer within seventy-two hours of any criminal prosecution, major
civil litigation, or administrative proceeding against the organization;
6) the defendant organization shall not dissolve, change its name, or change the name under which it does business unless
this judgment and all criminal monetary penalties imposed by this court are either fully satisfied or are equally enforceable
against the defendant's successors or assignees; and
7) the defendant organization shall not waste, nor without permission of the probation officer, sell, assign, or transfer-jts
assets.
                      Case 4:19-cr-00081-D Document 33 Filed 03/02/21 Page 2 of 5
 AO 245E    (Rev. 12/03) Judgment in a Criminal Case for Organizational Defendants
            Sheet 28 - Probation


 DEFENDANT ORGANIZATION: A PERFECT FIT FOR YOU, INC.
                                                                                        Judgment-Page   3     of
                                                                                                                   - -5- -
 CASE NUMBER: 4:19-CR-81 -1-D

                                       SPECIAL CONDITIONS OF SUPERVISION


M. Douglas Goines, as the representative of A Perfect Fit For You , Inc., shall permanently cease operations and shall
permanently relinquish all registrations as a durable medical equipment (DME) provider, including , without limitation,
registration as a DME provider with North Carolina Medicaid, Medicare, and other government and private medical
insurance companies .

The defendant shall make periodic submissions to the court or probation office as requested reporting the organization 's
financial condition .

The defendant shall notify the probation officer immediately upon learning of (A) any material adverse change in its
business or financial condition, or (B) the commencement of any bankruptcy proceeding, civil action, criminal proceeding ,
or administrative proceedings against the organization .

The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
sentence of restitution .




                      Case 4:19-cr-00081-D Document 33 Filed 03/02/21 Page 3 of 5
AO 245E     (Rev. 12/03) Judgment in a Criminal Case for Organizational Defendants
            Sheet 3 - Criminal Monetary Penalties

                                                                                                                Judgment - Page      4      of        5
DEFENDANT ORGANIZATION: A PERFECT FIT FOR YOU, INC.
CASE NUMBER: 4:19-CR-81-1-D
                                                 CRIMINAL MONETARY PENALTIES
       The defendant organization must pay the following total criminal monetary penalties under the schedule of payments on Sheet 4.


                      Assessment                                              Fine                                    Restitution
TOTALS              $ 400 .00                                              $ 2,000,000.00                           $ 10,069,361.35



D     The determination of restitution is deferred until                               An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

D The defendant organization shall make restitution (including community restitution) to the following payees in the amount listed
(
      below.

      If the defendant organization makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
      otherwise in the priority order or percentage payment column below. However, pursuant to 18 U .S.C. § 3664(i), all nonfeaeral victims must
      be paid before tfte United States is paid.

Name of Payee                                                              Total Loss*                 Restitution Ordered         Priority or Percentage
    North Carolina Medicaid Program                                               $10,069,361 .35            $10,069,361 .35




!OTALS                                                                   $           10,069,361.35         10_,_06_9_,3_6_1_
                                                                                                       $____               .3_5_

D      Restitution amount ordered pursuant to plea agreement $

D      The defendant organization shall pay interest on restitution or a fine of more than $2,500, unless the restitution or fine is paid in full
       before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 4 may
       be subject to penalties for delinquency and default, pursuant to 18 U .S.C. § 36 I 2(g).

r;/    The court determined that the defendant organization does not have the ability to pay interest, and it is ordered that:

       0   the interest requirement is waived for the            r;t   fine      0    restitution.

       D   the interest requirement for the         D     fine         D      restitution is modified as follows:



1Findings for the total amount of losses are required under Chapters              I 09A , 110, 11 0A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23 , 1996.
                            Case 4:19-cr-00081-D Document 33 Filed 03/02/21 Page 4 of 5
AO 245E    (Rev. 12/03) Judgment in a Criminal Case for Organizational Defendants
           Sheet 4 - Schedule of Payments

                                                                                                            Judgment - Page    5     of       5
DEFENDANT ORGANIZATION: A PERFECT FIT FOR YOU, INC.
CASE NUMBER: 4:19-CR-81-1-D


                                                        SCHEDULE OF PAYMENTS

Having assessed the organization's ability to pay, payment of the tota l criminal monetary penalties are due as fo llows:

A     D    Lump sum payment of$ _ _ _ _ _ _ _ due immediately, balance due

           D    not later than                                       , or
           D    in accordance with       D     C or     D     D below; or

B     ~ Payment to begin immediately (may be combined with                          DC or   ~D below); or

~     D    P~yment in _ _ _ _ _ (e.g. , equal, weekly, monthly, quarterly) installments of$ _ _ _ _ _ _ over a period of
                       (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D     ~ Special instructions regarding the payment of crimina l monetary penalties:

      Payment of the special assessment shall be due immediately. Payment of the fine and restitution shall be due and
      payable by the end of the 2021 calendar year. Restitution shall be paid prior to the payment of the fine.




All crim inal monetary penalties are made to the clerk of the court.
B
!he  defendant organization shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount, and
      corresponding payee, if appropriate.




D     The defendant organization shall pay the cost of prosecution.

D     The defendant organization shall pay the following court cost(s):

D     The defendant organization shall forfeit the defendant organization's interest in the following property to the United States:




Payments shall be applied in the fo llowing order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
                          Case restitution,
(5) fine interest, (6) community 4:19-cr-00081-D
                                            (7) penalties, Document       33 Filed
                                                           and (8) costs, including cost03/02/21
                                                                                         of prosecution Page    5 ofcosts.
                                                                                                           and court   5
